Citation Nr: 1548947	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 13, 2010 for the award of service connection and the assignment of an initial 10 percent evaluation for tinnitus, to include on the basis of clear and unmistakable error (CUE) in an August 1989 rating decision.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1970 with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for tinnitus and assigned an initial 10 percent evaluation effective September 13, 2010.  

In June 2015 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In June 1971, the RO received the Veteran's initial claim for entitlement to service connection for an ear disability, characterized as ear infections and a punctured ear drum. 

2.  The claim for service connection was denied in an October 1971 administrative decision as the Veteran failed to appear for a scheduled examination.  The Veteran was notified that no further action would be taken on his claim unless he indicated his willingness to appear for an examination.  No response was received. 

3.  The Veteran attempted to reopen his claims for ear disabilities and establish service connection for tinnitus and was denied in August 1989 and February 2007 rating decisions.

4.  Service connection for tinnitus was awarded in the January 2012 rating decision on appeal with an initial 10 percent evaluation assigned effective September 13, 2010, the date the claim to reopen service connection was received by the RO. 

5.  The August 1989 rating decision denying a claim to reopen service connection for an ear disability, to include tinnitus, was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  The award of service connection for tinnitus in the January 2012 rating decision was not based on receipt of additional service department records.

7.  The currently-assigned effective date of September 13, 2010 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.


CONCLUSIONS OF LAW

1.  The denial of service connection for tinnitus in the August 1989 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.303 (1989); 38 C.F.R. §§ 3.105 (2015).  

2.  An effective date earlier than September 13, 2010 is not warranted for the grant of service connection and the assignment of an initial 10 percent evaluation for tinnitus.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date is warranted for the award of service connection and the initial assignment of a 10 percent disability rating for tinnitus, to include on the basis of CUE in an August 1989 rating decision.  

The Board will first address the Veteran's contentions regarding CUE.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran was awarded service connection for tinnitus in the January 2012 rating decision on appeal.  An initial 10 percent evaluation was assigned effective September 13, 2010.  The claim for service connection for an ear disability was initially denied by VA in an unappealed October 1971 rating decision and the denial was continued in several later rating decisions, including a rating decision issued in August 1989.  The Veteran contends that an earlier effective date is warranted for the award of service connection on the basis that the evidence of record supported a grant of service connection for tinnitus in August 1989 and the RO committed CUE by not considering all the relevant facts and incorrectly applying the law. 

The Board must therefore determine whether the evidence of record at the time of the August 1989 rating decision obviously and undebatably establishes that the RO committed CUE in its denial of the claim for entitlement to service connection for tinnitus.  

The Veteran's initial claim for entitlement to service connection for an ear disability was received by VA in June 1971.  The formal claim for service connection documented the Veteran's complaints of left ear infections and a history of a punctured ear drum during active duty service in Vietnam.  The Veteran did not submit any medical evidence in support of his claim, and he failed to appear for a scheduled VA examination to determine the precise nature and etiology of the claimed ear conditions.  The Veteran was notified that his claim was denied due to his failure to report for the scheduled examination in an October 1971 administrative decision.  The October 1971 decision also informed the Veteran that no further action would be taken on his claim unless he indicated a willingness to report for an examination.  No response to this notification was ever received. 

In July 1989, the Veteran attempted to reopen his claim for entitlement to service connection for an ear disability.  As with his previous claim, he did not submit any medical evidence in support of the claim.  The Veteran indicated that he had received some private treatment for his claimed ear conditions, but he did not respond to a July 1989 request from VA to provide medical release forms for these private physicians.  In an August 1989 rating decision, the claims for entitlement to service connection for defective hearing, bilateral otitis media, and tinnitus were denied.  The RO denied the claims for defective hearing and otitis media as there was no evidence establishing a current disability.  The August 1989 rating decision indicates that tinnitus was present (as it was not characterized as "alleged" in the code section of the decision), and the claim was denied as not related to service.  The RO observed that service treatment records documented treatment for otitis externa on several occasions and a ruptured tympanic membrane in May 1967, but the Veteran's ears and drums were normal upon separation examination in November 1970.  Thus, there was no objective medical evidence establishing a current chronic ear disability that was due to service and the claims were denied.  The record before the Board includes a copy of the August 1989 rating decision, but does not document that notice of the rating decision was provided to the Veteran.

The Veteran made another attempt to reopen his claim for entitlement to service connection for an ear condition, including tinnitus.  In June 2006 he filed a claim for entitlement to service connection for hearing loss, vertigo, and ringing in his ears. These claims were denied in a February 2007 rating decision and the Veteran was notified of the denial in a February 2007 letter from VA.  He did not initiate an appeal. 

On September 13, 2010, VA received the Veteran's most recent formal claim to reopen entitlement to service connection for tinnitus.  In response, VA obtained clinical records from the Tuskegee VA Medical Center (VAMC) and Columbus Community-Based Outpatient Clinic (CBOC).  These records were negative for any complaints or treatment for tinnitus.  The Veteran was also provided a VA examination in July 2011 which included a positive medical opinion linking his diagnosed tinnitus to noise-exposure during active military service.  Service connection for tinnitus and an initial 10 percent evaluation was awarded in the January 2012 rating decision effective September 13, 2010, the date the RO received the Veteran's formal claim to reopen service connection for tinnitus.  
      
Before addressing the specifics of the Veteran's CUE claim, as a preliminary matter, the Board observes that while the electronic claims file includes a copy of the August 1989 rating decision denying service connection for tinnitus, it does not contain a copy of the notice that was mailed to the Veteran informing him of the denial of his claim.  The law currently provides that a rating decision does not become final until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue; instead it is tolled).  The written notification also generally must explain the reasons and bases for the decision and apprise the veteran of his or her procedural and appellate rights, in the event the claimant disagrees with the decision and elects to appeal. 

However, a finding of CUE must be based on the record and law which existed at the time of the prior adjudication.  Damrel, supra.  The statutory obligation to provide a statement of appellate rights to a claimant was created by the Veterans' Benefits Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was codified in section 3004(a) of title 38 of the United States Code (now section 5104(a)).  This provision was effective with respect to decisions rendered by VA after January 31, 1990.  103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  Thus, prior to 1990, VA was not required to provide an appellant with a statement of appellate rights and the failure to provide such notification following the August 1989 rating decision does not render the adjudication nonbinding.  The Veteran's January 2012 notice of disagreement (NOD) and March 2013 substantive appeal also specifically discusses the findings and conclusions of the August 1989 rating decision indicating that notice of the decision was contemporaneously provided and the Veteran was aware of the reasons for the denial of his claim.  Thus, the Board finds that the August 1989 rating decision was final and binding and will proceed with an adjudication of the Veteran's CUE claim.  

The Veteran contends that the August 1989 rating decision denying service connection contains CUE as the law was not correctly applied by the RO.  Specifically, the Veteran argues that the RO erred in its conclusion that the elements of service connection were not present as the claims file contained adequate medical and lay evidence to support an award of service connection.  The Board finds that the August 1989 rating decision does not contain CUE in its denial of service connection for tinnitus.  The RO reviewed all the evidence of record, but found that it did not establish tinnitus related to active duty service.  The RO noted that the Veteran's service records documented his complaints and treatment for hearing problems and ear drainage, but there were no complaints at the 1970 separation examination.  Although the August 1989 rating decision is brief and does not include a specific discussion of the Veteran's lay statements,  the analysis portion of the rating decision indicates that all service records were considered and weighed by the RO.  The code section of the decision also indicates that tinnitus was present, but not related to service.  

The Veteran contends that the record contained evidence sufficient to establish service connection, including treatment records documenting his in-service ear injuries.  Essentially, the Veteran disagrees with how the facts were weighed at the time of the previous decision, and such an attack cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  To the extent the Veteran may also contend that the 1989 RO failed in providing a VA examination to determine the nature and etiology of the claimed tinnitus, the law provides, as a general rule, that a failure of the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d).  Thus, the RO's conclusion that the weight of the evidence was not sufficient to establish tinnitus related to injuries during service was not CUE.  The Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in August 1989, nor has he submitted evidence indicating that the law was not correctly applied.  There is no showing that the RO committed CUE in the August 1989 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  

The Board must now determine whether an effective date earlier than September 13, 2010 is warranted for the award of service connection on any basis other than CUE.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  
The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

As discussed above, the Veteran's claim for service connection for an ear condition (including tinnitus) was denied in rating decisions issued in October 1971, August 1989, and February 2007.  The Veteran did not appeal any of the denials of his claim and the rating and administrative decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Service connection for tinnitus was granted in the January 2012 rating decision on appeal effective September 13, 2010, the date the Veteran's formal claim to reopen service connection was received.  

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The RO reopened the claim for service connection for tinnitus based on the July 2011 VA examination and accompanying medical opinion providing competent evidence of a link between current tinnitus and the Veteran's noise exposure during active duty service.  All the elements necessary for an award of direct service connection were therefore established.   Thus, an earlier effective date is not possible in this case based on the receipt of additional service department records.  

The Board has also considered whether the record contains any communication from the Veteran dated prior to September 13, 2010 that could be considered an informal claim for benefits.  The Veteran's claim to reopen service connection for tinnitus was most recently denied in a February 2007 rating decision.  Thereafter, there is no statement or correspondence from the Veteran dated prior to September 13, 2010 indicating intent to file a claim for benefits for tinnitus.  In July 2010, the Veteran contacted VA in reference to initiating a claim for entitlement to service connection for hypertension, but did not reference tinnitus.  It therefore cannot constitute a formal or informal claim for this benefit under 38 C.F.R. § 3.155.  There is no other correspondence from the Veteran between February 2007 and September 10, 2013 and no evidence of an earlier claim.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  Even if the Board determined that the record contained adequate evidence establishing the presence of tinnitus related to active service prior to receipt of the Veteran's claim to reopen in September 2010, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than September 13, 2010 for the grant of service connection for tinnitus is not possible.

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than September 13, 2010 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).  




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning CUE in the August 1989 rating decision, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran initiated an appeal regarding the effective date assigned following an award of service connection.  The claim for service connection is now substantiated and the filing of a NOD as to the January 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the assignment of the effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The January 2013 SOC set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected tinnitus.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than September 13, 2010 for the award of service connection and the assignment of an initial 10 percent evaluation for tinnitus, to include on the basis of CUE in an August 1989 rating decision, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


